Stephens, J.
1. Upon, the trial of a suit upon a promissory note, by the transferees against the maker, where the defendant pleaded a total failure of consideration in that the note was given for the balance due on the purchase-price of a number of described machines to be furnished by the payee, a corporation, and that the machines had never been delivered to the defendant and the defendant had received nothing of value as a consideration for the note, and where it appeared, from uncontradicted evidence, that the note was given for the purchase-price of the machines as alleged, and that the machines had never been furnished to the maker as contracted by the payee, but where it appeared from uncontradicted testimony of the defendant herself that after the contract of sale was made and before the execution of the note sued on, which was a renewal of the note under the contract, she knew that efforts were being made to refinance the corporation, that she had at the request of the corporation surrendered her contract, and the corporation had issued to her a certificate for a number of shares of stock in the corporation, which certificate she threw in her desk and turned over to her attorney, who still had it in possession, construing her testimony most strongly against her, as must be done as she is a party to the case, the inference is demanded that she accepted the stock in the corporation in lieu of the machines which she had contracted to purchase. Where the contemplated reorganization of the corporation did not materialize and the stock which the defendant had acquired became worthless, the worthlessness of the stock did not constitute a failure of consideration. Goodwyn v. Folds, 30 Ga. App. 204 (117 S. E. 335).
2. The verdict directed for the plaintiffs was as a matter of law demanded, and the court erred in granting a new trial to the defendant.

Judgment reversed.


Jenloins, P. J., and Bell, J., oonour.